09-0973-ag
         Morkos v. Holder
                                                                                        BIA
                                                                                  Brennan, IJ
                                                                                A099-682-901
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 23 rd day of December, two thousand                nine.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                PIERRE N. LEVAL,
 9                REENA RAGGI,
10                      Circuit Judges.
11       _______________________________________
12
13       MINA MAKRAM MORKOS,
14                Petitioner,
15
16                          v.                                  09-0973-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                David A. Barnett, Frenkel,
24                                      Hershkowitz, & Shafran LLP, New
25                                      York, New York.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General, Civil Division; Russell
3                            J.E. Verby, Senior Litigation
4                            Counsel; Carmel A. Morgan, Trial
5                            Attorney, Office of Immigration
6                            Litigation, United States Department
7                            of Justice, Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   decision of the Board of Immigration Appeals (“BIA”), it is

11   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

12   review is DENIED.

13       Petitioner Mina Makram Morkos, a native and citizen of

14   Egypt, seeks review of a February 13, 2009 order of the BIA

15   affirming the April 26, 2007 decision of Immigration Judge

16   (“IJ”) Noel A. Brennan denying Morkos’s applications for

17   asylum, withholding of removal, and relief under the

18   Convention Against Torture (“CAT”). In re Mina Makram

19   Morkos, No. A099 682 901 (B.I.A. Feb. 13, 2009), rev’g No.

20   A099 682 901   (Immig. Ct. N.Y. City, Apr. 26, 2007). 1   We

21   assume the parties’ familiarity with the underlying facts

22   and procedural history of the case.


           1
             Although the BIA remanded to the IJ to allow her to
       consider Morkos’s request for voluntary departure, “a BIA
       order denying relief from removal and remanding for the
       sole purpose of considering voluntary departure is a
       final order of removal that this Court has jurisdiction
       to review.” Alibasic v. Mukasey, 547 F.3d 78, 83-84 (2d
       Cir. 2008).

                                    2
1        When the BIA reverses the IJ’s decision in whole, this

2    Court reviews only the decision of the BIA.     See Yan Chen v.

3    Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     We review the

4    agency’s factual findings under the substantial evidence

5    standard.   8 U.S.C. § 1252(b)(4)(B); see also Corovic v.

6    Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).     We review de novo

7    questions of law and the application of law to undisputed

8    fact.   See, e.g., Salimatou Bah v. Mukasey, 529 F.3d 99, 110

9    (2d Cir. 2008).

10       We find no error in the BIA’s denial of Morkos’s

11   application for asylum.     As the BIA found, he failed to

12   establish that the harm he fears bears a nexus to one of the

13   protected grounds enumerated in the Immigration and

14   Nationality Act (“INA”).     See 8 U.S.C. § 1101(a)(42).     For

15   applications governed by the amendments to the INA made by

16   the REAL ID Act of 2005, “the applicant must establish that

17   race, religion, nationality, membership in a particular

18   social group, or political opinion was or will be at least

19   one central reason for persecuting the applicant.”     8 U.S.C.

20   § 1158(b)(1)(B)(ii); see also Matter of J-B-N-, 24 I. & N.

21   Dec. 208, 212 (BIA 2007).

22       Here, Morkos, a Coptic Christian, was threatened and


                                     3
1    beaten by the family of a Muslim woman with whom he

2    allegedly had an affair.     Although Morkos argues that the

3    woman’s family was motivated by his religious beliefs, as

4    reflected by the family’s desire for him to convert to

5    Islam, substantial evidence supports the BIA’s conclusion

6    that religion was not a central reason for the alleged

7    persecution.   See 8 U.S.C. § 1158(b)(1)(B)(ii); Matter of

8    J-B-N-, 24 I. & N. at 216.     In particular, Morkos testified

9    that his assailants were angry because “they say there was

10   an affair between me and their daughter” and that they

11   pressured him to convert to Islam to marry the Muslim woman

12   under Egyptian law.   Given such testimony, we are not

13   compelled to reach a conclusion contrary to that of the

14   agency.   See Ahmed v. Ashcroft, 286 F.3d 611, 612 (2d Cir.

15   2002) (“To reverse under the substantial evidence standard,

16   we must find that the evidence not only supports that

17   conclusion, but compels it.”) (internal quotation marks

18   omitted) (emphasis in original).

19       Even if Morkos had demonstrated the requisite nexus,

20   the BIA found that he failed to show that the Egyptian

21   government is unwilling or unable to control his attackers.

22   See Matter of Acosta, 19 I. & N. Dec. 211, 222 (BIA 1985),


                                     4
1    overruled on other grounds by Matter of Mogharrabi, 19 I. &

2    N. Dec. 439 (BIA 1989); Aliyev v. Mukasey, 549 F.3d 111, 119

3    (2d Cir. 2008).   Morkos does not challenge this finding,

4    which was, alone, a proper basis for the denial of his

5    application for asylum.

6        For the foregoing reasons, the petition for review is

7    DENIED.   As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.   Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34(b).
14
15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19                               By:___________________________




                                   5